To compel respondent to grant a writ of assistance after sale upon chancery foreclosure.
Order to show cause issued November 19, 1895.
Bill filed October 27, 1893. Pro confesso entered for want of appearance. Order of reference for computation March 16, 1884. April 16, 1894, defendants paid, and complainant accepted, interest due to March 1, 1894. Nothing further was done until April 20, 1895, when, over one year’s interest having accrued, a new order of reference was obtained, amount due reported April 20, 1895, decree taken April 30. Sale made July ’2, 1895. Sale confirmed October 8, and petition for writ of assistance filed October 20. Defendants resisted on the ground that no notice was given them of the petition for the second order of reference.